Name: 97/864/EC: Commission Decision of 5 December 1997 modifying Decision 96/304/EC of 22 April 1996 establishing ecological criteria for the award of the Community eco-label to bed linen and T-shirts (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: leather and textile industries;  consumption;  plant product;  marketing;  technology and technical regulations
 Date Published: 1997-12-23

 Avis juridique important|31997D086497/864/EC: Commission Decision of 5 December 1997 modifying Decision 96/304/EC of 22 April 1996 establishing ecological criteria for the award of the Community eco-label to bed linen and T-shirts (Text with EEA relevance) Official Journal L 351 , 23/12/1997 P. 0066 - 0066COMMISSION DECISION of 5 December 1997 modifying Decision 96/304/EC of 22 April 1996 establishing ecological criteria for the award of the Community eco-label to bed linen and T-shirts (Text with EEA relevance) (97/864/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (1), and in particular the second subparagraph of Article 5 (1) thereof,Whereas the first subparagraph of Article 5 (1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;Whereas Commission Decision 96/304/EC of 22 April 1996 establishing ecological criteria for the award of the Community eco-label to bed linen and T-shirts (2) needs to be modified in order to clarify the meaning of the terms '100 % cotton` and 'blends of cotton and polyester`;Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum;Whereas the measures set out in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1 In Article 1 of Decision 96/304/EC the second paragraph shall be deleted and replaced by the following text:'In all cases, the fibre materials for the final fabric must be 100 % cotton or blends of cotton and polyester. Up to 5 % of natural or synthetic elastic fibres may be allowed if justified on technical grounds.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 5 December 1997.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 99, 11. 4. 1992, p. 1.(2) OJ L 116, 11. 5. 1996, p. 30.